Citation Nr: 1732256	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-32 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

In May 2013, the Board remanded a service connection claim for color blindness and a petition to reopen a service connection claim for asthma in order to afford the Veteran a Board hearing.  A hearing before the undersigned Veterans Law Judge was held in August 2013 and a transcript of this hearing is associated with the claims file.  In February 2015, the Board reopened the service connection claim for asthma and remanded the service connection claims for additional development.  The Veteran withdrew his service connection claim for color blindness in April 2017.  That same month, the Agency of Original Jurisdiction (AOJ) notified the Veteran that his service connection claim for color blindness was withdrawn.   


FINDING OF FACT

Asthma was noted upon entry into service and increased in severity during service.  


CONCLUSION OF LAW

Asthma was aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.306 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed asthma was aggravated during service due to the rigors of military training as evidenced by the change in severity of his asthma prior to service and during service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In the instant case, service treatment records reveal that the Veteran's asthma existed prior to service.  In the physician's section of the March 1968 report of medical history, the examiner noted that the Veteran had experienced "lifelong" asthma attacks that required shots.  His March 1968 pre-induction medical examination report included a notation regarding a history of asthma that required shots to control his asthma attacks.  The report also included a July 1968 notation upon induction that there were no additional defects discovered upon physical inspection at that time.  Given the notations of asthma on the entrance examination report and the physician's section of the report of medical history, the Veteran's asthma was noted upon entry into service and the presumption of soundness does not attach. 

The contemporaneous medical evidence, as well as the lay evidence, shows that the Veteran's pre-existing asthma increased in severity during service.  A September 1968 service treatment record stated that he had asthma attacks for all of his life which "now" occur one to two times per week, particularly at night or in the field.  Service records from October 1968 included a diagnosis of asthma and stated that the asthma was "worse" at Ft. Ord than at Ft. Leonard Wood.  The records also showed that he had episodes of wheezing approximately three times per week. 

During a February 1970 VA examination, the Veteran reported that his ability to breathe had worsened since childhood.  The Veteran also testified during the August 2013 Board hearing that his asthma did not require significant medical treatment prior to service and that his asthma symptoms, such as his ability to breathe, worsened in severity during service.  The Veteran's brother and sister also stated that the Veteran's asthma worsened during service as he experienced more frequent and severe asthma attacks in service.  See July 2017 lay statements.  

The Veteran and his siblings are competent to report the frequency of the Veteran's asthma attacks and the increase in his difficulty breathing as this is within their lay observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the statements regarding an increase in severity of asthma symptoms during service to be credible as they are consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Significantly, the Veteran reported during service and shortly after separation from service that his symptoms were "worse."  See October 1968 service treatment record and February 1970 VA examination report.  

The Veteran was afforded a VA examination in June 2015.  The examiner opined that it was less likely than not that the Veteran's asthma permanently increased in disability during service.  Instead, the examiner stated that any increase in service was a temporary flare-up.  However, the examiner's rationale is inadequate as it did not consider the October 1968 service treatment record which noted that the asthma was worse at Ft. Ord than at Ft. Leonard Wood.  Moreover, the examiner did not adequately consider the competent and credible lay evidence that it became harder for the Veteran to breathe during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, this medical opinion has no probative value.  

The Board finds that the pre-existing asthma worsened during service because the service treatment records reveal a worsening of asthma symptoms during service, the Veteran and his siblings competently and credibly report a worsening of asthma symptoms during service, and the June 2015 VA examination report is inadequate and has no probative value.  Accordingly, the presumption of aggravation attaches.    Moreover, the evidence does not establish that the in-service increase in severity of the pre-existing asthma was clearly and unmistakably due to the natural progress of the disease.  Therefore, the presumption of aggravation has not been rebutted and service connection for asthma is warranted.  


ORDER

Service connection for asthma is granted.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


